DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0075493 to Agarwal et al. in view of U.S. Patent Application Publication 2013/0293363 to Plymouth et al.
Agarwal et al. ‘493 disclose:
As concerns claims 1 and 9, comprising:  
5acquiring a set of to-be-pushed information (0004-determine a type of push content to create); 
determining to-be-pushed information corresponding to a push end (0004-determine for an account identifier of a consumer, a type of push content) from the set of to-be-pushed information, according to a triggering condition (0004-time) and historical behavior information (0004-based on historical consumer interactions) of the push end associated with information on a target user,
wherein the triggering condition comprises at least one of: a preset time point before the target user waking up the push end for an interaction, a preset time point after an interaction between the target user and the push end, or a time point when an emergency event occurs, and; 
pushing the to-be-pushed information corresponding to the push end, in a case that the 10triggering condition of the push end is triggered (0004-time; 0005-optimal time, location; 0006-push trigger);
acquiring a feedback result of pushed information from the push end (0004-90% click through rate on links in messages between particular time; 0020-based on historical consumer interactions, thus “feedback”; 0056; 0059-0060), 
wherein information regarding whether the target user has responded to the pushed information is used as an indicator to determine the feedback result (Note: see 0008-historical content engagement; 0020-based on consumer interactions); and 
updating the triggering condition of the push end according to the feedback result (0059-0060-based on historical interactions, time for push can be adjusted, i.e. 9am vs 9pm; 0068-delivery control policy generated based on likelihood of engagement (which is based on historical interaction feedback));
wherein different push ends correspond to different pieces of to-be-pushed information (0006-multiple candidate push content items; 0046-mutliple content items; 0043-content items; 0045-email messages, text messages, SMS, alerts, etc.; Fig. 3B).

As concerns claim 305, an information push device, comprising: one or more processors (fig. 4); and a storage device (fig. 4) configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or 16more processors to: 
acquire a set of information to be pushed (0004-determine a type of push content to create); 
determine to-be-pushed information corresponding to a push end (0004-determine for an account identifier of a consumer, a type of push content) from the set of to-be-pushed information, according to a triggering condition (0004-time) and historical behavior (0004-based on historical consumer interactions) 5information of the push end associated with information on a target user,
wherein the triggering condition comprises at least one of: a preset time point before the target user waking up the push end for an interaction, a preset time point after an interaction between the target user and the push end, or a time point when an emergency event occurs; and 
push the to-be-pushed information corresponding to the push end, in a case that the triggering condition of the push end is triggered (0004-time; 0005-optimal time, location; 0006-push trigger); 
acquiring a feedback result of pushed information from the push end (0004-90% click through rate on links in messages between particular time; 0020-based on historical consumer interactions, thus “feedback”; 0056; 0059-0060),
wherein information regarding whether the target user has responded to the pushed information is used as an indicator to determine the feedback result (Note: see 0008-historical content engagement; 0020-based on consumer interactions); and 
updating the triggering condition of the push end according to the feedback result (0059-0060-based on historical interactions, time for push can be adjusted, i.e. 9am vs 9pm; 0068-delivery control policy generated based on likelihood of engagement (which is based on historical interaction feedback));
wherein different push ends correspond to different pieces of to-be-pushed information (0006-multiple candidate push content items; 0046-mutliple content items; 0043-content items; 0045-email messages, text messages, SMS, alerts, etc.; Fig. 3B).

Agarwal et al. ‘493 do not disclose:
wherein the triggering condition comprises at least one of: a preset time point before the target user waking up the push end for an interaction, a preset time point after an interaction between the target user and the push end, or a time point when an emergency event occurs; 
wherein information regarding whether the target user has responded to the pushed information is used as an indicator to determine the feedback result. 

Plymouth et al. ‘363 teach:
wherein the triggering condition comprises at least one of: a preset time point before the target user waking up the push end for an interaction (see also 0059), a preset time point after an interaction between the target user and the push end (0074-“snoozing” an alert), or a time point when an emergency event occurs; 
wherein information regarding whether the target user has responded to the pushed information is used as an indicator to determine the feedback result (0051-based on previous interactions; 0074-user can set snooze time in response). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Agarwal et al. ‘493 with a snooze and feedback feature, as taught by Plymouth et al. ‘363, in order to accommodate the user’s schedule and provide more effective communications.

Agarwal et al. ‘493 further disclose:
As concerns claim 2, 6 and 10, the invention according to claims 1, 5 and 9, wherein determining to-be-pushed information corresponding to a push end from the set of to-be-pushed information, according to a triggering condition and historical behavior information of the push end associated with information on a target user, comprising: 
 15acquiring a next triggering condition (0039) of the push end, historical pushing behavior information of the push end (0039; 0047-browsing history), and information on a current interest point of the target user (0039-location); and determining a plurality of pieces of to-be-pushed information (0046) corresponding to the push end, according to the next triggering condition of the push end, the historical pushing behavior information of the push end, the information on the current interest point of the target user, and a 20content (0042-request for content generated by push trigger; 0052) of the to-be-pushed information in the set of to-be-pushed information. 

As concerns claims 3, 7 and 11, the invention according to claims 1, 5 and 9, further comprising: 
adjusting the to-be-pushed information corresponding to the push end, according to the feedback result (0068-delivery control policy generated based on likelihood of engagement (which is based on historical interaction feedback); 0004-based on historical consumer interactions with push content items…send text message at 9:04 am; 0081-statistical machine learning model).

As concerns claims 4, 8 and 12, the invention according to claims 1, 5 and 9, wherein acquiring a set of to-be-pushed information, comprising: acquiring the set of to-be-pushed information according to at least one of real-time news information, user information (0034), and recommendation information.  

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. 
The applicant argues Agarwal does not explicitly disclose a push end associated with the account identifier of the consumer (equivalent to the information on a target user in the claimed invention). 
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The applicant’s claims do not recite a push end associated with an account identifier of the consumer. Also, “information on a target user” is a broad limitation, wherein additional features disclosed in the prior art do not disavow the reference from disclosing or teaching the claimed invention. Furthermore, it is unclear if the applicant is referring to limitations recited in dependent claims, which would not render the independent claims allowable. 

The applicant argues “in Plymouth are different from the definition of the triggering condition in the claimed invention”. 
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claimed “triggering condition” is a broad term and the applicant has not indicated what specific triggering condition is recited in the claim. Also, the inclusion of additional features by the prior art do not preclude it from teaching or disclosing the claimed invention given the broadest reasonable interpretation. 

The applicant argues Agarwal fails to teach “wherein the different push ends correspond to different pieces of to-be-pushed information”. 
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claims do not provide any further details concerning what the “push-ends” or “information” comprises. Agarwal at least at Fig. 3B and  disclose email messages, an email inbox, text messages and phones that can correspond to the claimed different “push-ends” and “information”. See also paragraphs 0043 and 0045.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451